Matter of Allstate Ins. Co. v Fullone (2014 NY Slip Op 08989)





Matter of Allstate Ins. Co. v Fullone


2014 NY Slip Op 08989


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2014-00808
 (Index No. 22422/13)

[*1]In the Matter of Allstate Insurance Company, respondent,
v Josephine Fullone, et al., appellants.


Randall S. Ferguson, Huntington, N.Y., for appellants.
Karen L. Lawrence (Sweetbaum & Sweetbaum, Lake Success, N.Y. [Marshall D. Sweetbaum], of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75, inter alia, to permanently stay arbitration of claims for uninsured motorist benefits, Josephine Fullone and Damiano Fullone appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (LaSalle, J.), dated October 16, 2013, as denied their motion to dismiss the proceeding as time-barred and temporarily stayed arbitration pending a framed-issue hearing.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendants' motion to dismiss the proceeding as time-barred and temporarily stayed arbitration pending a framed-issue hearing.
MASTRO, J.P., CHAMBERS, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court